Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disclosure As Filed
This application filed with claims 1-17, on FD 6/30/2020, with a prov. 62/949032, dated 12/17/2019, to Akamai Technologies, Inc.

	The examiner welcomes applicant to an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution as well as record clarity.

Claim Objections
Claim 16 is objected to because of the following informalities:    
Claim 16, line 2, “prpocessed”, is misspelled, it appears it should be, “processed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 and 6-14 are rejected under 35 U.S.C. 102 as being anticipated by Deshpande et al. (US 2020/024593, FD 1/25/2019, to IBM).
Regarding claim 1, Deshpande discloses a method operative in association with a set of transaction handling computing elements that comprise a network core that receive and process transaction requests into an append-only immutable chain of data blocks (0027), wherein a data block is a collection of transactions, (see abstract, node or nodes, w/blockchain and a Wallet, with unspent) and wherein, 
an Unspent Transaction Output (UTXO) data structure (SEE abstract, UTXO @ a wallet Node), supporting the immutable chain of data blocks is an output from a finalized transaction (SEE Fig. 1), the UTXO data structure consisting essentially of: 
an address (see 0005, 0050) and 
a value (see value, or for payments, including having reversed payments), the method comprising: 
configuring at least one UTXO data structure to include information 
either in addition (add) to or in lieu of (alternative), the address and value, thereby defining a mutable Transaction Output (TXO), wherein the mutable TXO has a value; and responsive to receipt of a request to process a transaction, executing the set of transaction handling computing elements to concurrently process the transaction into a data block of the immutable chain of data blocks; wherein during processing of the transaction by the set of transaction handling computing elements the mutable TXO value is, either, 
partially consumed (to Use) 
or 
partially produced (Output or added) 

SEE Fig. 4B, to reduce {460 or to consume} or make payments, and/or {462}, the Value of the UTXO and/or even, 
SEE reversed or produce (0056, 0067 and 0079) in view of reversing the payment, after the payment.
	Also see Fig. 4A

relating to a unit or units), that is decreased in use (0079, reduce).

Regarding claims 4 and 6 Deshande is deemed to further meet as claimed,
O	wherein the mutable TXO value is other than a unitary value and that is decreased in use (down), as claimed in claim 4
And
O	wherein the mutable TXO value is a value that increases in use (UP), as claimed in claim 6

SEE step 462 (based on the Value, associated with being Desirable and/or undesirable 460, vs. 462) in view of Reducing or increasing a Value of the UTXO.

Regarding claims 7 of claim 6, Deshande is deemed to further meet as claimed,
wherein the transaction has associated therewith, 
a count or aggregate value
SEE 0094, N transactions (or a count or aggregate value). Also note the Blockchain 632, in Fig. 6A


o	increasing (at least step 462), the TXO value within the data block, 
o	decreasing (or reduce, at least step 460) the TXO value within (see step 458, “to place”), the data block (458), and both increasing and decreasing the TXO value within the data block (UTXO … Node)
SEE Wallet
Also see Data Block 650, w/header, previous hash, data hash, w/version, Chaincode Data and ordered immutable data.

Regarding claim 9, in view of Deshpande, as applied above meets as recited and discloses a method operative in association with a set of transaction handling computing elements that comprise: a network core (Such as: Fig. 3), that receive and process transaction requests into an append-only immutable chain of data blocks, wherein a data block is a collection of transactions, and wherein an Unspent Transaction Output (UTXO) data structure supporting the immutable chain of data blocks is an output from a finalized transaction, the UTXO data structure consisting essentially of: an address and a value (see claim 1), 
O	the method comprising: configuring at least one UTXO data structure to include information either in responsive to receipt of a request to process a transaction, executing the set of transaction handling computing elements to concurrently process the transaction into a data block of the immutable chain of data blocks; wherein during processing of the transaction by the set of transaction handling computing elements, 
O	the mutable TXO value is unaffected (under conditions, o	0093 or time-out, or, upon a failure or step 422); and 
O	wherein upon completion (steps 418-422) of the processing of the data block, and before initiating processing of a next data block (next transaction), the mutable TXO value is mutated

Or upon processing new block (0093), of the UTXO is mutated, upon new values, updates the UTXO (at steps 418, 420) and potential mutate at 422 (if rejected), upon rejected new value of steps 418 or 420, as understood.

Regarding claims 10-11 Deshande is deemed to further meet as claimed, further including processing a next data block using 
O	wherein the mutated TXO value sets or resets a data value, as claimed in claim 11
SEE steps 418, 420, 422 and/or steps 460, 462

Regarding claim 12, Deshande is deemed to further meet as claimed, wherein the next data block is processed in associated with a second transaction (such as: 0028)
SEE Fig. 3, blockchain (series of transactions) and Fig. 6A, including reverse second transactions (0005), after a first transaction.

Regarding claim 13 of claim 11 wherein the transaction and the second transaction comprise a related set of transactions as defined by business logic
SEE 0035, 0037, 0066, 0074, Smart Contract

	Regarding claim 14, in view of Deshande is deemed analyzed and discussed above, directed to a method operative in association with a set of transaction handling computing elements that comprise a network core that receive and process transaction requests into an append-only immutable chain of data blocks, wherein a data block is a collection of transactions executing the set of transaction handling computing elements to concurrently process
a set of transactions into a data block of the immutable chain of data blocks, wherein during processing the mutable TXO value is available for use by at least first and second transactions in the set; wherein when the first and second transactions do not conflict with one another (step 412-416), the mutable TXO value is adjusted (at one of steps 418, 420); wherein, when the first and second transaction, do conflict with one another, at least one of the first and second transactions is failed (see step 422, rejects a previous transaction, associated with updating to the new value (at 422), associated with a sequence of transactions, See transactions (0027, 0028, 0029 and 0031).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2020/024593, FD 1/25/2019, to IBM) in view of Youb et al. US 11,188,977).
Regarding claim 3 of claim 2, Deshande does mention a transaction can fail (0093), but, fails to particularly teach,
wherein the transaction fails when the mutable TXO has exhausted its value
And


Youb is deemed to teach and render obvious as claimed,
wherein the transaction has associated therewith 
a value limit, when the mutable TXO has exhausted its value

In view of UTXO processing, errors due multiple criteria including, exhausted value (or value limit or limits), of a transaction and failure (due to error).

SEE col. 11-12
The "state" in Bitcoin is the collection of all coins (technically, "unspent transaction outputs" or UTXO) that have been minted and not yet spent, with each UTXO having a denomination and an owner (defined by a 20-byte address which is essentially a cryptographic public key[1]). A transaction contains one or more inputs, with each input containing a reference to an existing UTXO and a cryptographic signature produced by the private key associated with the owner's address, and one or more outputs, with each output containing a new UTXO to be added to the state. 

Brief Summary Text - BSTX (127):
    	i. If the referenced UTXO is not in S, return an error. 

Brief Summary Text - BSTX (128):
ii. If the provided signature does not match the owner of the UTXO, return an error. 

Brief Summary Text - BSTX (129):
2. If the sum of the denominations of all input UTXO is less than the sum of the denominations of all output UTXO, return an error. 

Brief Summary Text - BSTX (130):
3. Return S with all input UTXO removed and all output UTXO added. 


Coins Don’t Exist 

Brief Summary Text - BSTX (131):
    The first half of the first step prevents transaction senders from spending coins that do not exist, the second half of the first step prevents transaction senders from spending other people's coins, and the second step enforces conservation of value. In order to use this for payment, the protocol is as follows. Suppose Alice wants to send 11.7 BTC to Bob. First, Alice will look for a set of available UTXO that she owns that totals up to at least 11.7 BTC. Realistically, Alice will not be able to get exactly 11.7 BTC; say that the smallest she can get is 6+4+2=12. She then creates a transaction with those three inputs and two outputs. The first output will be 11.7 BTC with Bob's address as its owner, and the second output will be the remaining 0.3 BTC "change", with the owner being Alice herself. 


Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Deshpande et al. in view of the teachings of Youb, to perform, upon TXO having an exhausted value, to trigger, a transaction failure, when the mutable TXO has exhausted its value, as well as and/or, wherein the transaction has associated therewith a value limit, when the mutable TXO has exhausted its value, upon sum of UTXO being less than the denominations (Input of UTXO to the Output or denominations), . 

Claims 15-17, are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2020/024593, FD 1/25/2019, to IBM) in view of Lev et al. (US 2009/0031310).
Regarding claim 15, Deshpande fails to teach, further including maintaining the failed first or second transaction for processing in another data block
And
Regarding claim 16, Deshpande fails to teach, wherein the failed first or second, transaction is processed in a next block of the chain of data blocks.
Lev teaches at 0178, nesting of transactions, except that if a nested child block fails, control may pass to the next block, rather than the parent block, and if the last block fails, it may return control to the first block again, thereby rendering obvious, upon a failed first or second, transaction is processed in another block and/or a next block of the chain of data blocks.

Therefore, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before modify Deshpande et al. in view of the teachings of Lev, to perform upon, including maintaining the failed first or second transaction for processing in another data block and/or the failed first or second, transaction is processed in a next block of the chain of data blocks, to take alternative action (Deferring to another block), upon nested transactions aborting (0178), to specify a series of atomic blocks, each of which is attempted in turn until one succeeds, as taught by Lev.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0057382, teaches UTOX, a payment setup on a timer or periodic (see Fig. 4A).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, which depends from claim 14, the prior art of record, fails to additionally teach wherein the first and second transactions conflict with one another when 
increases while the mutable TXO value for the second transaction decreases, and an operation associated with the second transaction is not commutative to an operation associated with the first transaction.

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162